Braley, J.
The plaintiffs, while travelling by carriage on a public way, were injured by a collision with an automobile in which the defendant Ralph Vacca, the owner, the defendant Michael Vacca, the driver, and the defendant John S. Vacca, the brother of Ralph and the father of Michael, were travelling with Pia Vacca, the wife of John.
The jury upon conflicting evidence having found for the plaintiffs against all the defendants, the case is before us on the exceptions of John S. Vacca, who contends there was no evidence which warranted a verdict against him.
We shall refer to him as the defendant.
. If he was an occupant of the car as the guest of his brother and the accident was due to the negligence of the driver over whom the defendant exercised no direction or control, his request that a verdict be ordered in his favor should have been given. Shultz v. Old Colony Street Railway, 193 Mass. 309. But the unlicensed driver who operated the car at the time of the accident was the defendant’s son and the jury further could find that he was “learning to drive the car” and that with knowledge of his inexperience and shortly before the accident as the car was approaching the plaintiffs’ team in the rear, the defendant said: “Look out and keep to the right” and to “look out for the plaintiffs’ team because the team was in the middle of the road,” and that the driver “was trying to get on the left;” and that these directions were intended to control or influence the conduct of the driver in properly operating the car.
If the owner of the car also gave directions to the driver, yet the jury upon all the evidence further could find that the defendant and his relatives were engaged on an excursion for their mutual enjoyment and that in common with his brother he participated in the active management of the car. Adams v. Swift, 172 Mass. 521.
It is not contended that there was no evidence of the negligence *271of the driver and the question of the defendant’s liability was properly submitted to the jury.
T. L. Walsh, S. Friedman & T. F. Larkin, for the defendants.
F. B. Spellman, for the plaintiffs.

Exceptions overruled.

The cases were submitted on briefs.